Exhibit 10.68

 

FIRST AMENDMENT TO SECURITY AGREEMENT

 

THIS FIRST AMENDMENT (this “Amendment”) is made as of this 8th day of November,
2004, to that certain Security Agreement (the “Agreement”) by and between REEVES
PARK, INC., a Minnesota corporation (“Debtor”), and CHARLES AND COLVARD, LTD, a
North Carolina corporation (“Secured Party”), dated effective as of August 15,
2004.

 

RECITALS:

 

WHEREAS, Debtor and Secured Party are parties to a Moissanite Consignment
Agreement (as defined in the Agreement) and a Manufacturing Agreement, dated as
of August 12, 2004 (the “Manufacturing Agreement”); and

 

WHEREAS, in order to induce the Secured Party to continue making sales to Debtor
under the Manufacturing Agreement, the parties desire to amend the Agreement to
reflect that the Collateral (as defined in the Agreement) shall also secure
Debtor’s obligations under the Manufacturing Agreement;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt, and sufficiency of which are hereby
acknowledged, and in order to induce Secured Party to continue selling
moissanite to Debtor pursuant to the Manufacturing Agreement, the parties hereto
agree as follows:

 

1. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.

 

2. The following definitions in Section 1.1 of the Agreement are hereby amended
as follows:

 

  (a) The definition of “Event of Default” is hereby amended by amended and
restating subsections (i) and (ii) of such definition in their entirety to read
as follows:

 

  “(i) any failure by Debtor to pay any amount due to Secured Party when and as
due under the Moissanite Consignment Agreement, the Manufacturing Agreement, any
other Transaction Document or in connection with the Transaction; (ii) Debtor
shall default in the due observance or performance of any other covenant,
condition or agreement set forth in this Agreement, the Moissanite Consignment
Agreement, the Manufacturing Agreement or any other Transaction Document;”

 

  (b) The definition of “Obligations” is hereby amended and restated in its
entirety to read as follows:

 

““Obligations” shall mean and include (a) the due and punctual payment by the
Debtor of: (i) all amounts payable to Secured Party pursuant to the Moissanite
Consignment Agreement, the Manufacturing Agreement or otherwise payable to
Secured Party in connection with the Transaction, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise

 

Page 1 of 3



--------------------------------------------------------------------------------

and any renewals, modifications or extensions thereof, in whole or in part and
(ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of the Debtor to the Secured Party
under the Transaction Documents and/or the Manufacturing Agreement; (b) the due
and punctual payment and performance of all other obligations of the Debtor
under or pursuant to the Moissanite Consignment Agreement, the other Transaction
Documents and the Manufacturing Agreement, and any renewals, modifications or
extensions thereof, in whole or in part; and (c) the payment and performance by
Debtor of all obligations, agreements, covenants, representations and warranties
in this Agreement, the Moissanite Consignment Agreement, the Manufacturing
Agreement, the Transaction Documents and any other document executed and
delivered in connection therewith (the liabilities, obligations and indebtedness
described in clauses (a) through (c), inclusive, of this paragraph are herein
collectively referred to as the “Obligations”).”

 

  (c) The definition of “Security Agreement” is hereby amended and restated in
its entirety to read as follows:

 

““Security Agreement” means this Security Agreement dated as of August 15, 2004
by and between Secured Party and Debtor, as the same may be hereafter amended.”

 

3. Section 1.1 of the Agreement is hereby amended by adding a new definition
into such section (in appropriate alphabetical order), which shall read as
follows:

 

““Manufacturing Agreement” shall mean the Manufacturing Agreement by and between
Secured Party and Debtor, dated August 12, 2004, consisting of an executed cover
letter between the parties dated August 12, 2004, the Terms and Conditions
attached thereto and the License Agreement attached as Exhibit A thereto.”

 

4. Section 2.1 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“2.1 Security Interest. In addition to any other security interest granted in
any other collateral pursuant to the Moissanite Consignment Agreement or the
Manufacturing Agreement, as Collateral security for the prompt payment and
performance in full when due of the Obligations, Debtor hereby pledges and
assigns to Secured Party, and grants to Secured Party a continuing lien on and
security interest in, all of Debtor’s right, title, and interest in and to the
following, whether now owned or hereafter arising or acquired and wherever
located (collectively, the “Collateral”):

 

  (a) any jewelry or settings (including, but not limited to, rings, necklaces,
earrings, bracelets, pendants) which include the moissanite jewels shipped or
provided to Debtor pursuant to the Moissanite Consignment Agreement;

 

Page 2 of 3



--------------------------------------------------------------------------------

  (b) all Accounts of Debtor from J.C. Penney Corporation (“J.C. Penney”) at any
time owing to Debtor;

 

  (c) all General Intangibles paid or payable by J.C. Penney to Debtor;

 

  (d) all Payment Intangibles paid or payable by J.C. Penney to Debtor; and

 

  (e) all products and Proceeds, in cash or otherwise, of any of the property
described in the foregoing clauses (a) through (d).

 

5. Section 3.2 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

Section 3.2 Ownership; No Encumbrances. Except for the security interest (and
pledges and assignments as applicable) granted hereby, and subject to the Liens
granted by Debtor to Associated Bank Minnesota National Association and to
SPECTRUM Commercial Services Company and as to which UCC financings statements
have been filed as of the date hereof, the Debtor is, and as to any property
acquired after the date hereof which is included within the Collateral, Debtor
will be, the owner of all such Collateral free and clear from all charges,
Liens, security interests, adverse claims and encumbrances of any and every
nature whatsoever.

 

6. Except as set forth herein the Agreement shall remain in full force and
effect.

 

7. This Amendment may be executed in one or more counterparts each of which
shall be deemed an original, but all of which, when taken together, shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

CHARLES & COLVARD, LTD.

By:

 

/s/ James R. Braun

--------------------------------------------------------------------------------

Name:

  James R. Braun

Title:

  Vice President Finance & CFO

REEVES PARK, INC.

By:

 

/s/ Klaus Jung

--------------------------------------------------------------------------------

Name:

  Klaus Jung

Title:

  President

 

Page 3 of 3